EXHIBIT 10.C
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION 

 
 
THIRD AMENDED AND RESTATED
 
SUBSIDIARY GUARANTEE AGREEMENT
 


 
made by
 


 
CERTAIN SUBSIDIARIES OF
 


 
EL PASO CORPORATION
 


 
in favor of
 


 
JPMORGAN CHASE BANK, N.A.,
 
as Collateral Agent,
 
for the benefit of the Secured Parties referred to herein
 


 
Dated as of November 16, 2007
 


--------------------------------------------------------------------------------






TABLE OF CONTENTS
 




ARTICLE 1
DEFINED TERMS
 
 Page
Section 1.01
 
Definitions
2
Section 1.02
 
Other Definitional Provisions
3
       
ARTICLE 2
GUARANTEE
 
 
Section 2.01
 
Guarantee
4
Section 2.02
 
Right of Contribution
5
Section 2.03
 
No Subrogation
5
Section 2.04
 
Amendments, etc. with Respect to The Guaranteed Obligations
6
Section 2.05
 
Guarantee Absolute and Unconditional
6
Section 2.06
 
Reinstatement
7
Section 2.07
 
Payments
7
       
ARTICLE 3
MISCELLANEOUS
 
 
Section 3.01
 
Amendments in Writing
8
Section 3.02
 
Notices
8
Section 3.03
 
No Waiver by Course of Conduct; Cumulative Remedies
8
Section 3.04
 
Enforcement Expenses; Indemnification
8
Section 3.05
 
Successors and Assigns
9
Section 3.06
 
Set-off
9
Section 3.07
 
Counterparts
10
Section 3.08
 
Severability
10
Section 3.09
 
Section Headings
10
Section 3.10
 
Integration
10
Section 3.11
 
Governing Law
11
Section 3.12
 
Submission To Jurisdiction; Waivers
11
Section 3.13
 
Acknowledgements
11
Section 3.14
 
Releases
12
Section 3.15
 
WAIVER OF JURY TRIAL
12
Section 3.16
 
Sole Right of Enforcement; Demand Not Required
12
       


--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED
 
SUBSIDIARY GUARANTEE AGREEMENT
 
This THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT (this
“Agreement”), dated as of November 16, 2007, made by each of the signatories
hereto (each individually, a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”), in favor of JPMorgan Chase Bank, N.A. (“JPMCB”), as
Collateral Agent (in such capacity, the “Collateral Agent”) for the ratable
benefit of (i) the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Third Amended and Restated Credit
Agreement, dated as of November 16, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among El Paso Corporation,
a Delaware corporation (the “Company”), certain of its Subsidiaries as Pipeline
Company Borrowers (the “Pipeline Company Borrowers”), the Lenders and JPMCB, as
administrative agent and collateral agent thereunder, and (ii) the other Secured
Parties (as defined in the Security Agreement identified below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Company and the Pipeline Company Borrowers, the
Issuing Banks have agreed to issue Letters of Credit and the Administrative
Agent and the Collateral Agent have agreed to serve in such capacities, in each
case upon the terms and subject to the conditions set forth therein;
 
WHEREAS, the Subsidiary Guarantors and the Collateral Agent on behalf of the
Lenders and other Secured Parties have entered into that certain Amended and
Restated Subsidiary Guarantee Agreement dated as of July 31, 2006 (the “Existing
Subsidiary Guarantee Agreement”) with respect to the guarantees made by the
Subsidiary Guarantors to the Collateral Agent;
 
WHEREAS, the Company and the Pipeline Company Borrowers are members of an
affiliated group of companies that includes each Subsidiary Guarantor (the
“Affiliated Group”);
 
WHEREAS, the Company, the Pipeline Company Borrowers and the Subsidiary
Guarantors have entered into the Third Amended and Restated Security Agreement
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time, the “Security Agreement”) with the Collateral Agent and JPMCB, in
its capacity as Depository Bank, pursuant to which, inter alia, the Company and
the Subsidiary Guarantors have pledged certain property and assets as collateral
to the Collateral Agent for the ratable benefit of the Secured Parties to secure
the respective obligations of the Company and the Subsidiary Guarantors under
the Credit Agreement and this Agreement; and
 
WHEREAS, the proceeds of the extensions of credit made under the Credit
Agreement may be used in part to enable the Borrowers to make valuable transfers
to one or more of the Subsidiary Guarantors and the other Restricted
Subsidiaries in connection with the operation of their respective businesses;
 
WHEREAS, the Company, the Pipeline Company Borrowers, the Subsidiary Guarantors
and the other Restricted Subsidiaries are engaged in related businesses, and
each Subsidiary Guarantor will derive substantial direct and indirect benefit
from the making and availability of the extensions of credit under the Credit
Agreement; and
 
WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Subsidiary Guarantors shall have executed and delivered this
Agreement to the Collateral Agent for the ratable benefit of the Secured
Parties;
 
NOW, THEREFORE, in consideration of the premises and to induce the Agents, the
Issuing Banks and the Lenders to enter into the Credit Agreement, each
Subsidiary Guarantor hereby agrees, jointly and severally, with the Collateral
Agent, for the benefit of the Secured Parties that the Existing Subsidiary
Guarantee Agreement shall be amended and restated in its entirety as follows:
 
ARTICLE 1
Defined Terms
 
Section 1.01.  Definitions.  (a) Unless otherwise defined herein, terms defined
in the Credit Agreement and/or the Security Agreement are used herein as therein
defined.
 
(b)  The following terms have the following meanings:
 
“Agreement”:  has the meaning set forth in the introductory paragraph hereof.
 
“Company”:  has the meaning set forth in the introductory paragraph hereof.
 
“Credit Agreement”:  has the meaning set forth in the introductory paragraph
hereof.
 
“Guarantee Release Date” has the meaning set forth in Section 2.01(d).
 
“Guaranteed Obligations”:  means, with respect to each Subsidiary Guarantor,
collectively, the payment obligations of the Company, the Pipeline Company
Borrowers and each other Subsidiary Guarantor with respect to the Financing
Documents to which such person is a party, in each case of whatsoever nature and
howsoever evidenced, due or to become due, now existing or hereafter arising,
whether direct or indirect, absolute or contingent, which may arise under, out
of or in connection with the obligations of the Company, the Pipeline Company
Borrowers, or any other Subsidiary Guarantor (as applicable) under the Financing
Documents and any amendment, restatement or modification of any of the
foregoing, including, in each case to the extent owing by the Company, the
Pipeline Company Borrowers, or any Subsidiary Guarantor, as the case may be, the
full and punctual payment when due of any unpaid principal, interest (including
interest accruing at any post-default rate and Post-Petition Interest), fees,
reimbursement obligations, guaranty obligations, penalties, indemnities, legal
and other fees, charges and expenses, and amounts advanced and expenses incurred
in order to (x) preserve any Collateral or the Transaction Liens and (y)
preserve any other property pledged to secure such obligations as collateral or
the Liens and security interests with respect thereto, whether due at stated
maturity or by acceleration or otherwise.
 
“Indemnified Party”:  has the meaning set forth in Section 3.04(a).
 
“Lenders”:  has the meaning set forth in the introductory paragraph hereof.
 
“Maximum Liability”:  has the meaning set forth in Section 2.01(b).
 
“Pipeline Company Borrowers”:  has the meaning set forth in the introductory
paragraph hereof.
 
“Security Agreement”:  has the meaning set forth in the recitals hereof.
 
“Subsidiary Guarantors”:  has the meaning set forth in the introductory
paragraph hereof.
 
Section 1.02.  Other Definitional Provisions.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) any reference herein to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced or reenacted,
in whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any section or other
provision of any Applicable Law means that section or provision of such
Applicable Law from time to time in effect and any amendment, modification
codification, replacement, or reenactment of such section or other provision,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits, Appendices and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits, Appendices and Schedules to, this Agreement, (f) all
references to “days” shall mean calendar days and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, Equity Interests, accounts and contract rights.  This Agreement is
the result of negotiations among the parties hereto and their respective
counsel.  Accordingly, this Agreement shall be deemed the product of all parties
hereto, and no ambiguity in this Agreement shall be construed in favor of or
against any Credit Party or any Secured Party.
 
ARTICLE 2 
Guarantee
 
Section 2.01.  Guarantee.  (a) Each of the Subsidiary Guarantors hereby, jointly
and severally, unconditionally and irrevocably, guarantees to the Collateral
Agent, for the ratable benefit of the Secured Parties and their respective
indorsees and transferees, the prompt and complete payment when due (whether at
the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations.
 
(b)  Each Subsidiary Guarantor, and by its acceptance of this Agreement and the
rights hereunder or benefits hereof the Collateral Agent and each other Secured
Party, hereby agrees and confirms that (i) it is the intention of all such
Persons that this Agreement and the obligations of such Subsidiary Guarantor
under this Article 2 not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as defined below), the Uniform Fraudulent Conveyance
Act (as adopted by any applicable state), the Uniform Fraudulent Transfer Act
(as adopted by any applicable state) or any similar foreign, federal or state
law to the extent applicable to this Agreement and the obligations of such
Subsidiary Guarantor under this Article 2 and (ii) the aggregate liability of
each Subsidiary Guarantor under this Article 2 and under the other Security
Documents at any time (but after giving effect to the right of contribution
described in Section 2.02) shall not exceed the maximum amount (as to any
Subsidiary Guarantor, its “Maximum Liability”) that will result in the aggregate
obligations of such Subsidiary Guarantor under this Article 2 and under the
Security Documents not constituting a fraudulent transfer or conveyance under
Bankruptcy Law or any of the other aforementioned acts and laws.  For purposes
hereof, “Bankruptcy Law” means the Bankruptcy Code, or any similar foreign,
federal or state law for the relief of debtors.
 
(c)  Each Subsidiary Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of such Subsidiary
Guarantor hereunder without impairing the guarantee contained in this Article 2
or affecting the rights and remedies of the Collateral Agent or any Secured
Party hereunder.
 
(d)  The guarantee contained in this Article 2 shall remain in full force and
effect until the later (the “Guarantee Release Date”) of (i) the Final Payment
Date and (ii) the date on which all payment obligations, if any, of each
Subsidiary Guarantor in respect of the Guaranteed Obligations and the payment
obligations, if any, under the guarantee contained in this Article 2 shall have
been satisfied by indefeasible payment in full in cash.
 
(e)  No payment or payments made by the Company, any Pipeline Company Borrower,
any of the Subsidiary Guarantors, any other guarantor or any other Person, or
received or collected by the Collateral Agent or any Secured Party from the
Company, any Pipeline Company Borrower, any of the Subsidiary Guarantors, any
other guarantor or any other Person, by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of Guaranteed Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Subsidiary Guarantor
under this Article 2 which shall, notwithstanding any such payment or payments
(other than any payment or payments made by such Subsidiary Guarantor in respect
of the Guaranteed Obligations or any payment received or collected from such
Subsidiary Guarantor in respect of Guaranteed Obligations), remain liable for
the Guaranteed Obligations up to the Maximum Liability of such Subsidiary
Guarantor under this Article 2 until the Guarantee Release Date.
 
Section 2.02.  Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid or be obligated
to pay more than its proportionate share of any payment made hereunder, such
Subsidiary Guarantor shall be entitled to contribution from and against any
other Subsidiary Guarantor that has not paid its proportionate share of such
payment.  Each Subsidiary Guarantor’s right of contribution shall be subject to
the terms and conditions of Section 2.03.  The provisions of this Section 2.02
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Collateral Agent and the Secured Parties, and each Subsidiary
Guarantor shall remain liable to the Collateral Agent and the Secured Parties
for the full amount guaranteed by such Subsidiary Guarantor hereunder.
 
Section 2.03.  No Subrogation.  Notwithstanding any payment made by any
Subsidiary Guarantor hereunder or any set-off or application of funds of any
Subsidiary Guarantor by the Collateral Agent or any Secured Party, no Subsidiary
Guarantor shall be entitled to be subrogated to any of the rights of the
Collateral Agent or any Secured Party against the Company or any other
Subsidiary Guarantor or any collateral security or guarantee or right of offset
held by the Collateral Agent or any Secured Party for the payment of Guaranteed
Obligations, nor shall any Subsidiary Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Subsidiary Guarantor
in respect of payments made by such Subsidiary Guarantor hereunder, until the
Guarantee Release Date.  If any amount shall be paid to any Subsidiary Guarantor
on account of such subrogation rights prior to the Guarantee Release Date, such
amount shall be held by such Subsidiary Guarantor in trust for the Collateral
Agent and the Secured Parties, segregated from other funds of such Subsidiary
Guarantor, and shall, forthwith upon receipt by such Subsidiary Guarantor, be
turned over to the Collateral Agent in the exact form received by such
Subsidiary Guarantor (duly indorsed by such Subsidiary Guarantor to the
Collateral Agent, if required), to be applied against Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms and provisions of the
Credit Agreement and Security Agreement.
 
Section 2.04.  Amendments, etc. with Respect to The Guaranteed
Obligations.  Each Subsidiary Guarantor shall remain obligated under this
Article 2 notwithstanding that, without any reservation of rights against such
Subsidiary Guarantor and without notice to or further assent by such Subsidiary
Guarantor, (a) any demand for payment of any of the Guaranteed Obligations made
by the Collateral Agent or any other Secured Party may be rescinded by the
Collateral Agent or any other Secured Party and any of the Guaranteed
Obligations continued, (b) any Guaranteed Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Collateral Agent or any
Secured Party, and (c) the Credit Agreement or the other Financing Documents and
any other documents executed and delivered in connection therewith, in each case
may be amended, modified, supplemented or terminated, in whole or in part,
pursuant to the terms and conditions of each such applicable document from time
to time, and any collateral security, guarantee or right of offset at any time
held by the Collateral Agent or any other Secured Party for the payment of any
Guaranteed Obligations may be sold, exchanged, waived, surrendered or released.
 
Section 2.05.  Guarantee Absolute and Unconditional.  Each Subsidiary Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Guaranteed Obligations and notice of or proof of reliance by the
Collateral Agent or any other Secured Party upon the guarantee contained in this
Article 2 or acceptance of the guarantee contained in this Article 2.  Each
Subsidiary Guarantor waives diligence, presentment, protest, demand for payment,
notice of intent to accelerate, notice of acceleration and notice of default or
nonpayment to or upon the Company, any Pipeline Company Borrower or any of the
Subsidiary Guarantors with respect to Guaranteed Obligations.  Each Subsidiary
Guarantor understands and agrees that the guarantee contained in this Article 2
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment without regard to (a) the validity or enforceability or
perfection of the Credit Agreement or any other Financing Document, any of the
Guaranteed Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent or any Secured Party, (b) any defense, set-off or
counterclaim whatsoever (other than a defense of payment or performance) which
may at any time be available to or be asserted by the Company or any other
Person against the Collateral Agent or any other Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Company
or such Subsidiary Guarantor or any other Credit Party), other than payment or
performance, which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Company, any Pipeline Company Borrower or
any other Subsidiary Guarantor for any of its respective portion of the
Guaranteed Obligations or of such Subsidiary Guarantor under the guarantee
contained in this Article 2, in bankruptcy or in any other instance.  When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Subsidiary Guarantor, the Collateral Agent may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against the Company, any Pipeline Company
Borrower, any other Subsidiary Guarantor or any other Person or against any
collateral security or guarantee for the Guaranteed Obligations or any right of
offset with respect thereto, and any failure by the Collateral Agent to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Company, any Pipeline Company Borrower, any other Subsidiary Guarantor
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of the Company, any
Pipeline Company Borrower, any other Subsidiary Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
such Subsidiary Guarantor of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent against such Subsidiary
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
 
Section 2.06.  Reinstatement.  The guarantee contained in this Article 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned by the Collateral Agent or any Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company, any Pipeline Company Borrower, or any Subsidiary
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Company, any Pipeline
Company Borrower, or any Subsidiary Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
 
Section 2.07.  Payments.  Each Subsidiary Guarantor hereby agrees that payments
required to be made by it hereunder will be paid to the Collateral Agent without
set-off or counterclaim in dollars at the office of the Collateral Agent
identified in Section 9.04 of the Security Agreement.
 
ARTICLE 3
Miscellaneous
 
Section 3.01.  Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.02 of the Security Agreement and Section 10.02 of the
Credit Agreement.
 
Section 3.02.  Notices.  All notices, requests and demands to or upon the
Collateral Agent or any Subsidiary Guarantor hereunder shall be effected in the
manner provided for in Section 9.04 of the Security Agreement.
 
Section 3.03.  No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Collateral Agent nor any other Secured Party shall by any act (except by a
written instrument in accordance with Section 3.01), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default.  No failure to exercise, nor any delay in exercising,
on the part of the Collateral Agent or any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Collateral Agent or any Secured Party of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Collateral Agent or any Secured Party would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
 
Section 3.04.  Enforcement Expenses; Indemnification.
 
(a)  Each Subsidiary Guarantor (without duplication) agrees to indemnify, defend
and save and hold harmless the Collateral Agent, each other Secured Party and
each of their respective Affiliates and their respective officers, directors,
employees, agents, advisors and trustees (each, an “Indemnified Party”) from and
against, and (without duplication) shall pay, any and all claims, damages,
losses, liabilities and expenses (including reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or as a result of the
execution or delivery of this Agreement or the performance by the Subsidiary
Guarantors of their respective obligations hereunder, except to the extent such
claim, damage, loss, liability or expense is found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from, or to be
attributable to, the gross negligence or willful misconduct of such Indemnified
Party or its employees or agents.
 
(b)  Each Subsidiary Guarantor (without duplication) will pay to the Collateral
Agent the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Collateral Agent may incur in connection with (i) the administration of this
Agreement, (ii) the exercise or enforcement of any of the rights of the
Collateral Agent or any other Secured Party hereunder or (iii) the failure by
such Subsidiary Guarantor to perform or observe any of the provisions hereof
required to be performed or observed by it.
 
(c)  Each Subsidiary Guarantor (without duplication) shall pay or reimburse the
Collateral Agent for any transfer taxes or other taxes relating to or incurred
in connection with this Agreement and shall indemnify and hold harmless the
Collateral Agent and each other Secured Party from any amounts that it is
obligated to pay in the way of such taxes.
 
(d)  Each Subsidiary Guarantor (without duplication) agrees to indemnify and
hold harmless the Collateral Agent (in its agency capacity), and each other
Secured Party from, and shall reimburse the Collateral Agent (in its agency
capacity) and each other Secured Party for any present or future claim for
liability for any stamp or other similar tax and any penalties or interest with
respect thereto, which may be assessed, levied or collected by any jurisdiction
in connection with this Agreement.
 
(e)  The indemnities and reimbursement provided by the Subsidiary Guarantors
pursuant to this Agreement shall survive the expiration, cancellation,
termination or modification of this Agreement, the resignation or removal of the
Collateral Agent, and the provision of any subsequent or additional indemnity or
any agreement to reimburse by any Person.
 
(f)  All amounts due under this Section 3.04 shall be payable not later than 30
days after the delivery of written demand to the applicable Subsidiary Guarantor
therefor.
 
Section 3.05.  Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Subsidiary Guarantor and shall inure to the
benefit of the Collateral Agent and its successors and assigns for the ratable
benefit of the Secured Parties and their successors and assigns; provided that,
except in connection with a transaction expressly permitted by Section 6.05 of
the Credit Agreement, no Subsidiary Guarantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Collateral Agent.
 
Section 3.06.  Set-off.  Each Subsidiary Guarantor hereby irrevocably authorizes
the Collateral Agent and each Secured Party at any time and from time to time
while an Event of Default shall have occurred and be continuing, without prior
notice to such Subsidiary Guarantor or any other Subsidiary Guarantor, any such
notice being expressly waived by each Subsidiary Guarantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Collateral
Agent or such Secured Party to or for the credit or the account of such
Subsidiary Guarantor, or any part thereof in such amounts as the Collateral
Agent or such Secured Party may elect, subject in all respects to the terms and
provisions of the Credit Agreement, against and on account of the obligations
and liabilities of such Subsidiary Guarantor to the Collateral Agent or such
Secured Party hereunder or under the other Loan Documents and claims of every
nature and description of the Collateral Agent or such Secured Party against
such Subsidiary Guarantor, in any currency, whether arising hereunder, under the
Credit Agreement or any other Loan Document, as the Collateral Agent or such
Secured Party may elect, subject in all respects to the terms and provisions of
the Credit Agreement, whether or not the Collateral Agent or such Secured Party
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured.  The Collateral Agent or the applicable
Secured Party shall notify such Subsidiary Guarantor promptly of any such
set-off and the application made by the Collateral Agent or such Secured Party
of the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of the
Collateral Agent and the Secured Parties under this Section 3.06 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Collateral Agent and the Secured Party may have under
Applicable Law pursuant to the terms and provisions of the Credit Agreement.
 
Section 3.07.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
 
Section 3.08.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 3.09.  Section Headings.  The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
 
Section 3.10.  Integration.  This Agreement and the other Loan Documents to
which each Subsidiary Guarantor is a party represent the agreement of such
Subsidiary Guarantor, the Collateral Agent and the Secured Parties with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Collateral Agent or any
Secured Party relative to the subject matter hereof and thereof not expressly
set forth or referred to herein or in such other Loan Documents.
 
Section 3.11.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 3.12.  Submission To Jurisdiction; Waivers.  Each Subsidiary Guarantor
hereby irrevocably and unconditionally:
 
(a)  submits for itself and its property in any legal action or proceeding by
the Collateral Agent against it relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York, and
appellate courts from any thereof;
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Subsidiary
Guarantor at its address referred to in Section 3.02 or at such other address of
which the Collateral Agent shall have been notified pursuant thereto;
 
(d)  agrees that nothing herein shall affect the right to effect service of
process on it in any other manner permitted by law or shall limit the right to
sue in any other jurisdiction; and
 
(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 3.12 any special, indirect, exemplary, punitive or consequential
damages.
 
Section 3.13.  Acknowledgements.  Each Subsidiary Guarantor hereby acknowledges
that:
 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
 
(b)  neither the Collateral Agent nor any Secured Party has any fiduciary
relationship with or duty to such Subsidiary Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Subsidiary Guarantors, on the one hand, and the
Collateral Agent and the Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Subsidiary Guarantors and the Secured Parties.
 
Section 3.14.  Releases.  (a) On the Guarantee Release Date this Agreement and
all obligations (other than those expressly stated to survive such termination
and in all cases subject to Section 2.06 hereof) of each Subsidiary Guarantor
and any other party hereto shall terminate, all without delivery of any
instrument or performance of any act by any Person.  At the request and sole
expense of the Company or any Subsidiary Guarantor following any such
termination, the Collateral Agent shall promptly execute and deliver to the
Company or such Subsidiary Guarantor, as the case may be, such agreements,
instruments and other documents as such Subsidiary Guarantor shall reasonably
request to evidence such termination.
 
(b) On the date hereof, without further action by any party to this Agreement or
the Existing Subsidiary Guarantee Agreement, each of the Released Parties shall
cease to be a Subsidiary Guarantor under the Existing Subsidiary Guarantee
Agreement, and shall not be deemed a Subsidiary Guarantor under this Agreement.
 
Section 3.15.  WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS
A PARTY AND FOR ANY COUNTERCLAIM THEREIN.
 
Section 3.16.  Sole Right of Enforcement; Demand Not Required.  Notwithstanding
any other provision of this Agreement, no Secured Party other than the
Collateral Agent shall have the right to take any Enforcement Action with
respect to this Agreement and all such Enforcement Actions shall be effected
solely through the Collateral Agent.  No reference in this Agreement to the
Collateral Agent’s making a demand for payment under this Agreement shall be
construed to mean that such a demand is required in order to cause any
obligation under this Agreement to become due and payable, it being understood
that obligations under this Agreement shall become due and payable as, and at
such time as, provided in Section 2.01(a).
 
[Remainder of Page Intentionally Left Blank]
 






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Subsidiary Guarantee Agreement to be duly executed and delivered as of the date
first above written.
 
SUBSIDIARY GUARANTORS:
EL PASO EPNG INVESTMENTS, L.L.C.
 
     
By:
 /s/ John Hopper  
Name: John Hopper
 
Title:   Vice President





EL PASO TENNESSEE PIPELINE CO.
 
 
By:
 /s/ John Hopper
Name: John Hopper
Title:   Vice President





EL PASO TGPC INVESTMENTS, L.L.C.
 
 
By:
 /s/ John Hopper
Name: John Hopper
Title:   Vice President





--------------------------------------------------------------------------------







RELEASED PARTIES:
EL PASO CNG COMPANY, L.L.C.
 
     
By:   
 /s/ John Hopper  
Name: John Hopper
 
Title:   Vice President

 

 
EL PASO NORIC INVESTMENTS III, L.L.C.
 
 
By:
 /s/ John Hopper
Name: John Hopper
Title:   Vice President

 

 
EPPP CIG GP HOLDINGS, L.L.C.
 
 
By:
 /s/ John Hopper
Name: John Hopper
Title:   Vice President
 

